Pursuant to Rule 424(b)(3) Registration No. 333-185318 JOINT PROXY STATEMENT/PROSPECTUSPROPOSED MERGERYOUR VOTE IS IMPORTANT We are very pleased to provide this document to you. It is a prospectus related to a proposed issuance by Leucadia National Corporation (referred to as Leucadia), of its common shares pursuant to an Agreement and Plan of Merger (referred to as the second merger agreement) entered into by, among others, Leucadia and Jefferies Group, Inc. (referred to as Jefferies). Upon the terms and subject to the conditions set forth in the second merger agreement and the Agreement and Plan of Merger entered into among Jefferies and certain of its subsidiaries (referred to as the first merger agreement), if the requisite shareholder or stockholder approval, as applicable, and other approvals are obtained and the other closing conditions are satisfied or waived, through a series of transactions that are further described in this document, Jefferies will become a wholly-owned subsidiary of Leucadia. This document is also a proxy statement for Jefferies and Leucadia to use in soliciting proxies for their respective special meetings of stockholders or shareholders. At Leucadias special meeting of shareholders, Leucadia shareholders will vote on, among other things, the proposal to issue Leucadia common shares and the proposal to amend Leucadias certificate of incorporation with respect to its existing transfer restrictions. At Jefferies special meeting of stockholders, Jefferies stockholders will vote on, among other things, the proposal to adopt the first merger agreement and to approve the transactions contemplated by the first merger agreement, which will be the only stockholder authorization required for Jefferies and its affiliates to consummate the merger with Leucadia. This is an exciting and important event in each of our companies histories. The board of directors of each of Leucadia and Jefferies has approved the proposed transactions by unanimous vote of all directors voting (Messrs. Cumming and Steinberg having recused themselves from consideration of the transactions on behalf of Jefferies). While Messrs. Cumming and Steinberg, in their capacity as directors of Jefferies, recused themselves from all matters related to the proposed transactions on behalf of Jefferies because of their interests in Leucadia, they were actively involved in negotiating and evaluating the proposed transactions on behalf of Leucadia, because they are Leucadias two largest shareholders, directors of Leucadia and its principal executive officers. Under the General Corporation Law of the State of Delaware, the approval of Jefferies stockholders must be obtained before effecting the first merger agreement and, if not obtained, the second merger agreement and the transactions contemplated by the second merger agreement cannot be completed. Under the rules of the New York Stock Exchange (referred to as the NYSE), Leucadia is required to obtain shareholder approval prior to issuing its common shares in connection with the transactions contemplated by the second merger agreement. The series of transactions described in this document include, among others, what are referred to as the first merger and the second merger. The first merger involves only Jefferies and two of its subsidiaries. Pursuant to the first merger agreement, at the effective time of the first merger, each outstanding share of Jefferies common stock will be converted into one share of common stock of JSP Holdings, Inc. (referred to as New Jefferies). The first merger will result in a holding company owning Jefferies but will not affect the merger consideration that Jefferies stockholders will receive at the effective time of the second merger with Leucadia pursuant to the second merger agreement. Pursuant to the second merger agreement, at the effective time of the second merger, each share of New Jefferies common stock issued and outstanding immediately prior to the effective time of the second merger (excluding shares held by New Jefferies in treasury or any shares held by Leucadia, which shall be cancelled and cease to exist for no consideration) will be cancelled and converted into the right to receive 0.81 common shares of Leucadia. In order to avert the possibility that the transactions could result in the application of tax law limitations on the use of certain of Leucadias tax attributes, the second merger agreement limits the amount of Leucadia common shares that can be issued to certain persons (other than direct or indirect subsidiaries of Leucadia) if such issuance would otherwise cause a person or group of persons to become a 5% shareholder or own 5% or more of the combined Leucadia common shares by reason of the second merger. In addition, Jefferies stockholders will not receive any fractional Leucadia common shares pursuant to the second merger. Instead, they will receive cash in lieu of any fractional Leucadia common shares that a Jefferies stockholder would otherwise have been entitled to receive in the second merger. The second merger will result in Jefferies becoming a wholly-owned subsidiary of Leucadia. The second merger agreement contemplates that prior to the effective date of the second merger, Leucadia will distribute to its shareholders all of the common stock of its wholly-owned subsidiary, Crimson Wine Group, Ltd. (referred to as Crimson), in a pro rata distribution that is intended to be tax-free to Leucadia and its shareholders. Crimson is engaged in the production and sale of premium, ultra-premium and luxury wines. After the distribution is complete, Crimson will be a separate publicly held company. Jefferies stockholders will not receive shares of Crimson in the distribution. Jefferies common stock currently trades on the NYSE under the ticker symbol JEF and Leucadia common shares currently trade on the NYSE under the ticker symbol LUK. The Leucadia common shares being registered pursuant to the registration statement on Form S-4 (of which the accompanying joint proxy statement/prospectus forms a part) will be listed on the NYSE. The special meeting of Jefferies stockholders will be held on February 28, 2013 at 11:00 a.m., local time, at the offices of Weil, Gotshal & Manges LLP at 767 Fifth Avenue, New York, New York 10153. At the special meeting, Jefferies stockholders will be asked to vote on, among other things, the adoption of the first merger agreement and the approval of the transactions contemplated by the first merger agreement, which will be the only stockholder authorization required for Jefferies and its affiliates to consummate the merger with Leucadia. Jefferies board of directors, upon recommendation of the Jefferies transaction committee comprised entirely of disinterested directors, has approved and declared advisable the first merger agreement and the transactions contemplated by the first merger agreement, including the first merger on the terms set forth in the first merger agreement. Jefferies board of directors recommends, upon recommendation of the Jefferies transaction committee, that Jefferies stockholders vote FOR the adoption of the first merger agreement and approval of the transactions contemplated by the first merger agreement; FOR the approval on an advisory (non-binding) basis of the compensation that may be paid or become payable to Jefferies named executive officers that is based on or otherwise relates to the proposed transactions; and FOR any adjournment of the special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to adopt the first merger agreement and approve the transactions contemplated by the first merger agreement at the time of the special meeting. The special meeting of Leucadia shareholders will be held on February 28, 2013, at 9:00 a.m., local time, at the offices of Weil, Gotshal & Manges LLP at 767 Fifth Avenue, New York, New York 10153. At the special meeting, Leucadia shareholders will be asked to vote on, among other things, the issuance of Leucadia common shares and the approval of the charter amendment. The Leucadia board of directors has unanimously approved the Leucadia share issuance and determined that the second merger agreement and the transactions contemplated thereby, including the Leucadia share issuance, are in the best interests of Leucadia and its shareholders. The Leucadia board of directors has further unanimously approved the charter amendment and has determined that the charter amendment is advisable and in the best interests of Leucadia and its shareholders. The Leucadia board of directors unanimously recommends that Leucadia shareholders vote FOR the proposal to approve the Leucadia share issuance; FOR the proposal to approve the charter amendment; FOR the approval on an advisory (non-binding) basis of the compensation that may be paid or become payable to Leucadias named executive officers that is based on or otherwise relates to the proposed transactions; and FOR the proposal to adjourn the Leucadia special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to approve the Leucadia share issuance or charter amendment. This joint proxy statement/prospectus is an important document containing answers to frequently asked questions and a summary description of the transactions, the first merger agreement and the second merger agreement, followed by more detailed information about Leucadia, Jefferies, the transactions, and the other matters to be voted upon by Leucadia shareholders and Jefferies stockholders as part of the special meetings. We urge you to read this document and the documents incorporated by reference into this document carefully and in its entirety. In particular, you should consider the matters discussed under Risk Factors beginning on page 28. We look forward to the successful merger of Leucadia and Jefferies. JEFFERIES GROUP, INC. LEUCADIA NATIONAL CORPORATION Richard B. HandlerChairman and Chief Executive Officer Ian M. CummingChairman and Chief Executive Officer Brian P. FriedmanChairman of the ExecutiveCommittee and Director Joseph S. SteinbergPresident and Director Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued under this document or determined that this document is accurate or complete. Any representation to the contrary is a criminal offense. This document is dated January 28, 2013 and is first being mailed to shareholders of Leucadia and stockholders of Jefferies on or about January 30, 2013. JEFFERIES GROUP, INC.520 Madison AvenueNew York, NY 10022NOTICE OF SPECIAL MEETING OF STOCKHOLDERSTO BE HELD ON FEBRUARY 28, 2013 The board of directors of Jefferies Group, Inc. (referred to as Jefferies), upon the recommendation of a transaction committee of the Jefferies board of directors comprised solely of disinterested directors (referred to as the Jefferies transaction committee) has unanimously approved by a vote of all directors voting (Messrs. Cumming and Steinberg having recused themselves from consideration of the transactions on behalf of Jefferies), a series of transactions, the result of which will be that Jefferies will become a wholly-owned subsidiary of Leucadia National Corporation (referred to as Leucadia) and the stockholders of Jefferies will become shareholders of Leucadia. While Messrs. Cumming and Steinberg, in their capacity as directors of Jefferies, recused themselves from all matters related to the proposed transactions on behalf of Jefferies because of their interests in Leucadia, they were actively involved in negotiating and evaluating the proposed transactions on behalf of Leucadia, because they are Leucadias two largest shareholders, directors of Leucadia and its principal executive officers. You are being asked to approve the first of these transactions, the creation of a new holding company, JSP Holdings, Inc. (referred to as New Jefferies), through the merger of a wholly-owned subsidiary of Jefferies, Jasper Merger Sub, Inc. (referred to as Merger Sub One), with and into Jefferies, with Jefferies as the surviving corporation and as a wholly-owned subsidiary of New Jefferies (referred to as the first merger). In the first merger, as a stockholder of Jefferies, your existing shares of common stock of Jefferies will automatically be converted into the same number of shares of common stock of New Jefferies. Immediately following the first merger, Jefferies will convert into a limited liability company to be called Jefferies Group, LLC, and the second merger of New Jefferies into a wholly-owned subsidiary of Leucadia (referred to as the second merger, or the merger with Leucadia) will occur. As a consequence of the merger with Leucadia, each share of New Jefferies common stock owned by a New Jefferies stockholder immediately prior to the second merger will be converted into the right to receive 0.81 of a Leucadia common share. The second merger has already been approved by the board of directors of New Jefferies and by Jefferies, as the sole stockholder of New Jefferies, and therefore no vote of the Jefferies stockholders is required to accomplish the second merger. We are pleased to invite you to attend a special meeting of stockholders of Jefferies that will be held on February28, 2013, beginning at 11:00 a.m., local time, at the offices of Weil, Gotshal & Manges LLP at 767 Fifth Avenue, New York, New York 10153, unless postponed or adjourned to a later date. This special meeting will be held to consider and vote on the following proposals:  Proposal 1: to consider and vote upon a proposal to adopt the Agreement and Plan of Merger, dated November 11, 2012 (as it may be amended from time to time, referred to as first merger agreement), by and among Jefferies, New Jefferies and Merger Sub One and to approve the transactions contemplated by the first merger agreement, including a merger of Merger Sub One with and into Jefferies;  Proposal 2: to consider and cast an advisory (non-binding) vote on the compensation that may be paid or become payable to Jefferies named executive officers that is based on or otherwise related to the proposed transactions; and  Proposal 3: to consider and vote upon any adjournment of the special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to adopt the first merger agreement and approve the transactions contemplated by the first merger agreement at the time of the special meeting. The accompanying joint proxy statement/prospectus describes the proposals listed above in more detail. Please refer to the attached document, including the second merger agreement, the first merger agreement and all other Annexes and including any documents incorporated by reference, for further information with respect to the business to be transacted at the special meeting. You are encouraged to read the entire document carefully before voting. In particular, see the section entitled Risk Factors beginning on page 28. Only holders of record of Jefferies common stock at the close of business on January28, 2013, the record date for the determination of stockholders entitled to notice and to vote at the special meeting or any adjournment or postponement thereof, are entitled to receive this notice and to vote at the special meeting or at any adjournment or postponement of such special meeting. The Jefferies board of directors, upon recommendation of the Jefferies transaction committee comprised entirely of disinterested directors, has approved and declared advisable the first merger agreement and the transactions contemplated by the first merger agreement, including the first merger on the terms set forth in the first merger agreement. The Jefferies board of directors recommends, upon recommendation of the Jefferies transaction committee, that Jefferies stockholders vote FOR the adoption of the first merger agreement and approval of the transactions contemplated by the first merger agreement; FOR the approval on an advisory (non-binding) basis of the compensation that may be paid or become payable to Jefferies named executive officers that is based on or otherwise relates to the proposed transactions; and FOR any adjournment of the special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to adopt the first merger agreement and approve the transactions contemplated by the first merger agreement at the time of the special meeting. YOUR VOTE IS IMPORTANT REGARDLESS OF THE NUMBER OF SHARES THAT YOU OWN. The merger between Jefferies and Leucadia cannot be completed without the affirmative vote in favor of adoption of the first merger agreement and approval of the transactions contemplated by the first merger agreement by the holders of at least a majority of the outstanding shares of Jefferies common stock entitled to vote as of the record date for the special meeting. If you do not vote, the effect will be the same as a vote against the proposal to adopt the first merger agreement and to approve the transactions contemplated by the first merger agreement. Without the affirmative vote for the first merger, the merger with Leucadia will not be able to be completed. You may submit a proxy for your shares electronically via the Internet or by telephone or by sending in an appropriately completed paper proxy card or vote in person by ballot at the special meeting. If you have any questions concerning the transactions or this joint proxy statement/prospectus or would like additional copies, please contact: Jefferies Group, Inc.520 Madison AvenueNew York, New York 10022(212) 284-2550Attn: Michael J. Sharp, Secretary For the Board of Directors, Michael J. Sharp Secretary New York, New YorkJanuary 28, 2013 LEUCADIA NATIONAL CORPORATION NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of Leucadia National Corporation: The board of directors of Leucadia National Corporation (referred to as Leucadia) has unanimously approved a strategic combination with Jefferies Group, Inc. (referred to as Jefferies) pursuant to the Agreement and Plan of Merger, dated as of November 11, 2012 (as it may be amended from time to time, referred to as the second merger agreement), by and among Leucadia, Limestone Merger Sub, LLC, a wholly-owned subsidiary of Leucadia, Jefferies, JSP Holdings, Inc., a wholly-owned subsidiary of Jefferies (referred to as New Jefferies), and Jasper Merger Sub, Inc., a wholly-owned subsidiary of New Jefferies, pursuant to which, through a series of steps, Jefferies will become a wholly-owned subsidiary of Leucadia. We are pleased to invite you to attend the special meeting of shareholders of Leucadia which will be held at the offices of Weil, Gotshal & Manges LLP at 767 Fifth Avenue, New York, NewYork 10153, on February28, 2013, at 9:00 a.m., local time, to consider and vote on the following:  Proposal 1: to approve the issuance of shares, $1.00 par value per share, of Leucadia (referred to as the Leucadia share issuance) to stockholders of Jefferies to be issued as the merger consideration in connection with the second merger as contemplated by the second merger agreement;  Proposal 2: to approve an amendment to the transfer restrictions already contained in Leucadias certificate of incorporation to prevent any person from becoming a 5% shareholder or being treated as owning more than 5% of the Leucadia common shares for purposes of Section 382 of the Internal Revenue Code of 1986, as amended, as a result of the receipt of Leucadia shares in an acquisition transaction, and technical clarifications to the definition of 5% shareholder contained in the transfer restrictions (referred to as the charter amendment);  Proposal 3: to consider and cast an advisory (non-binding) vote on the compensation that may be paid or become payable to Leucadias named executive officers that is based on or otherwise related to the proposed transactions; and  Proposal 4: to adjourn the Leucadia special meeting, if necessary, to solicit additional proxies if there are not sufficient votes at the time of the special meeting to approve Proposal 1 or 2. Completion of the merger is conditioned on, among other things, approval of the Leucadia share issuance. Approval of Proposals 2, 3 and 4 at the special meeting is not a condition to the obligation of Leucadia to consummate the transactions contemplated by the second merger agreement. Accordingly, if all of the conditions to the transactions set forth in the second merger agreement are satisfied or waived, Leucadia intends to complete the transactions, whether or not Proposals 2, 3 and 4 have been approved. Leucadia will transact no other business at the special meeting except such business as may properly be brought before the special meeting or any adjournment or postponement thereof. Please refer to the joint proxy statement/prospectus of which this notice forms a part for further information with respect to the business to be transacted at the special meeting. The accompanying joint proxy statement/prospectus describes the proposals listed above in more detail. Please refer to the attached document, including the second merger agreement, the first merger agreement and all other Annexes and including any documents incorporated by reference, for further information with respect to the business to be transacted at the special meeting. You are encouraged to read the entire document carefully before voting. In particular, see the section entitled Risk Factors beginning on page 28. The Leucadia board of directors has unanimously approved the Leucadia share issuance and determined that the second merger agreement and the transactions contemplated thereby, including the Leucadia share issuance, are advisable and in the best interests of Leucadia and its shareholders. The Leucadia board of directors has further unanimously approved the charter amendment and has determined that such charter amendment is advisable and in the best interests of Leucadia and its shareholders. The Leucadia board of directors unanimously recommends that Leucadia shareholders vote FOR the proposal to approve the Leucadia share issuance; FOR the proposal to approve the charter amendment; FOR the approval on an advisory (non-binding) basis of the compensation that may be paid or become payable to Leucadias named executive officers that is based on or otherwise relates to the proposed transactions and FOR the proposal to adjourn the Leucadia special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to approve the Leucadia share issuance or the charter amendment. The Leucadia board of directors has fixed the close of business on January28, 2013 as the record date for determination of Leucadia shareholders entitled to receive notice of, and to vote at, the Leucadia special meeting or any adjournments or postponements thereof. Only Leucadia shareholders of record at the close of business on the record date are entitled to receive notice of, and to vote at, the Leucadia special meeting. YOUR VOTE IS VERY IMPORTANT REGARDLESS OF THE NUMBER OF SHARES THAT YOU OWN . The merger between Leucadia and Jefferies cannot be completed without the approval of the Leucadia share issuance by the affirmative vote of holders of Leucadia common shares representing a majority of the votes cast at the special meeting in favor of the Leucadia share issuance, provided that the total votes cast on the proposal represent over fifty percent of the Leucadia common shares entitled to vote on such proposal. Without approval of the Leucadia share issuance, the second merger will not be completed. You may submit a proxy for your shares electronically via the Internet, or by telephone, by sending in an appropriately completed paper proxy card or in person by ballot at the special meeting. The enclosed joint proxy statement/prospectus provides a detailed description of the second merger agreement and the transactions contemplated by the second merger agreement, including the Leucadia share issuance, the charter amendment, as well as a description of the Leucadia common shares. We urge you to read this joint proxy statement/prospectus, including any documents incorporated by reference, and the Annexes carefully and in their entirety. If you have any questions concerning the transactions or this joint proxy statement/prospectus, would like additional copies or need help voting your Leucadia common shares, please contact Leucadias proxy solicitor: Innisfree M&A Incorporated501 Madison AvenueNew York, NY 10022Shareholders May Call Toll-Free: +1 877-717-3926Banks and Brokers May Call Collect: +1 212-750-5833 By Order of the Board of Directors ofLeucadia National Corporation, Laura E. UlbrandtAssistance Vice President and Secretary New York, New YorkJanuary 28, 2013 REFERENCES TO ADDITIONAL INFORMATION This joint proxy statement/prospectus incorporates important business and financial information about Jefferies and Leucadia from documents that are not included in or delivered with this joint proxy statement/prospectus. This information is available to you without charge upon your request. You can obtain the documents incorporated by reference into this joint proxy statement/prospectus free of charge by requesting them in writing or by telephone from the appropriate company at the following addresses and telephone numbers: Jefferies Group, Inc.520 Madison AvenueNew York, New York 10022(212) 284-2550Attn: Michael J. Sharp, Secretary Leucadia National Corporation315 Park Avenue SouthNew York, NY 10010(212) 460-1900Attn: Laura E. Ulbrandt, Secretary If you would like to request any documents, please do so by February21, 2013 in order to receive them before the special meetings. For a more detailed description of the information incorporated by reference in this joint proxy statement/prospectus and how you may obtain it, see Where You Can Find More Information beginning on page165. ABOUT THIS JOINT PROXY STATEMENT/PROSPECTUS This joint proxy statement/prospectus, which forms part of a registration statement on Form S-4 (Registration No. 333-185318) filed with the U.S. Securities and Exchange Commission (referred to as the SEC) by Leucadia, constitutes a prospectus of Leucadia under the Securities Act of 1933, as amended (referred to as the Securities Act), with respect to the Leucadia common shares to be issued to Jefferies stockholders pursuant to the second merger. This joint proxy statement/prospectus also constitutes a joint proxy statement for both Jefferies and Leucadia under the Securities Exchange Act of 1934, as amended (referred to as the Exchange Act). It also constitutes a notice of meeting with respect to the special meeting of Leucadia shareholders and a notice of meeting with respect to the special meeting of Jefferies stockholders. You should rely only on the information contained in or incorporated by reference into this joint proxy statement/prospectus. No one has been authorized to provide you with information that is different from that contained in, or incorporated by reference into, this joint proxy statement/prospectus. This joint proxy statement/prospectus is dated January 28, 2013, and you should assume that the information contained in this joint proxy statement/prospectus is accurate only as of such date. You should assume that the information incorporated by reference into this joint proxy statement/prospectus is only accurate as of the date of such information. Neither the mailing of this joint proxy statement/prospectus to Jefferies stockholders or Leucadia shareholders nor the issuance by Leucadia of the common shares pursuant to the second merger will create any implication to the contrary. This joint proxy statement/prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this joint proxy statement/prospectus regarding Jefferies has been provided by Jefferies and information contained in this joint proxy statement/prospectus regarding Leucadia has been provided by Leucadia. All references in this joint proxy statement/prospectus to Jefferies refer to Jefferies Group, Inc., a Delaware corporation, or, immediately following the LLC conversion, as described herein, the Jefferies Converted LLC, as applicable; all references to New Jefferies refer to JSP Holdings, Inc., a Delaware corporation and a wholly-owned subsidiary of Jefferies formed for the purpose of effecting the first merger, all references to Merger Sub One refer to Jasper Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of New Jefferies formed for the purpose of effecting the transactions, all references in this joint proxy statement/prospectus to Leucadia refer to Leucadia National Corporation, a New York corporation; all references to Merger Sub Two refer to Limestone Merger Sub, LLC, a Delaware limited liability company and a wholly-owned subsidiary of Leucadia formed for the purpose of effecting the second merger, all references to Crimson refer to Crimson Wine Group, Ltd., a Delaware corporation that is a wholly-owned subsidiary of Leucadia to be distributed, on a pro rata basis, to Leucadia shareholders prior to the effective date of the second merger (referred to as the Leucadia winery business spin out) and, unless otherwise indicated or as the context requires, all references to the first merger agreement refer to the Agreement and Plan of Merger, dated as of November 11, 2012, by and among Jefferies, New Jefferies and Merger Sub One, as it may be amended from time to time, a copy of which is included as Annex B to this joint proxy statement/prospectus, and all references to the second merger agreement refer to the Agreement and Plan of Merger, dated as of November 11, 2012, by and among Jefferies, New Jefferies, Merger Sub One, Leucadia and Merger Sub Two, as it may be amended from time to time, a copy of which is included as Annex A to this joint proxy statement/prospectus. TABLE OF CONTENTS QUESTIONS AND ANSWERS iv SUMMARY 1 The Companies 1 The Jefferies Special Meeting 2 The Leucadia Special Meeting 4 The Transactions 6 Effect of the Transactions 6 Recommendation of the Board of Directors of Jefferies 7 Opinion of Citigroup Global Markets Inc. 7 Interests of Jefferies Directors and Executive Officers in the Transactions 8 Recommendation of the Board of Directors of Leucadia 9 Opinion of UBS Securities LLC 9 Interests of Leucadia Directors and Executive Officers in the Transactions 9 Board of Directors and Management Following the Merger 10 Material U.S. Federal Income Tax Consequences 10 Accounting Treatment 11 Regulatory Clearances Required for the Merger 11 Exchange of Shares 11 Treatment of Jefferies Awards 12 Treatment of Jefferies Preferred Stock 12 Listing of Leucadia common shares; Delisting of Shares of Jefferies Common Stock 13 Appraisal Rights 13 Litigation Related to the Transactions 13 The First Merger and the First Merger Agreement 13 The Second Merger and the Second Merger Agreement 14 Conditions to Completion of the Second Merger 14 No Solicitation of Alternative Proposals 15 Change of Board Recommendation 16 Merger Consideration 16 Termination of the Second Merger Agreement 16 Termination Fees and Expenses; Liability for Breach 17 Leucadia Winery Business Spin Out 17 The Voting Agreements 18 Charter Amendment 18 Comparison of Stockholder Rights and Corporate Governance Matters 19 Selected Historical Consolidated Financial Data 20 Selected Historical and Unaudited Pro Forma Condensed Combined Financial Information 24 Selected Historical and Unaudited Pro Forma Combined Per Share Data 26 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 27 RISK FACTORS 28 Risk Factors Relating to the Transactions 28 Risk Factors Relating to the Combined Company Following the Transactions 32 Other Risk Factors of Jefferies and Leucadia 34 THE COMPANIES 35 THE JEFFERIES SPECIAL MEETING 37 THE LEUCADIA SPECIAL MEETING 45 THE TRANSACTIONS 52 Effect of the Transactions 52 Background of the Transactions 53 Jefferies Reasons for the Transactions; Recommendation of Jefferies Board of Directors 61 Opinion of Citigroup Global Markets Inc. 64 Interests of Jefferies Directors and Executive Officers in the Transactions 77 i Leucadias Reasons for the Transactions; Recommendation of Leucadias Board of Directors 79 Opinion of UBS Securities LLC 80 Interests of Leucadia Directors and Executive Officers in the Transactions 86 Board of Directors and Management Following the Transactions 89 Material U.S. Federal Income Tax Consequences 89 Accounting Treatment 92 Regulatory Clearances Required for the Transactions 92 Exchange of Shares in the Transactions 93 Treatment of Jefferies Awards and Award Plans 94 Treatment of Jefferies Preferred Stock 95 Dividend Policy 96 Listing of Leucadia Common Shares 96 De-Listing of Jefferies Common Stock 96 Appraisal Rights 96 Litigation Related to the Transactions 96 THE FIRST MERGER AGREEMENT 98 The First Merger Agreement 98 The First Effective Time 98 Consideration 98 Governance Documents 99 Directors and Officers 99 Conditions to the First Merger 99 Termination of the First Merger Agreement 99 Governing Law 99 Amendments, Extensions and Waivers 99 THE SECOND MERGER AGREEMENT 100 Transactions 100 Effective Time; Closing 101 Conditions to Completion of the Second Merger 101 No Solicitation of Alternative Proposals 103 Changes in Board Recommendations 104 Merger Consideration 105 Treatment of Jefferies Awards 106 Efforts to Complete the Transactions 106 Termination of the Second Merger Agreement 107 Termination Fees and Expenses; Liability for Breach 108 Conduct of Business 110 Governance of Leucadia Following the Completion of the Transactions 113 Indemnification and Insurance 113 Leucadia Winery Business Spin Out 114 Other Covenants and Agreements 114 Amendments, Extensions and Waivers 115 Governing Law 115 No Third Party Beneficiaries 115 Specific Performance 115 Representations and Warranties 116 VOTING AGREEMENTS 118 Leucadia Voting Agreement 118 Leucadia Executive Voting Agreements 118 Jefferies Executive Voting Agreements 119 PROPOSALS FOR THE JEFFERIES SPECIAL MEETING 120 Jefferies Proposal 1First Merger Agreement 120 Jefferies Proposal 2Advisory (Non-Binding) Vote on Compensation 120 Jefferies Proposal 3Possible Adjournment of the Jefferies Special Meeting 121 ii PROPOSALS FOR THE LEUCADIA SPECIAL MEETING 121 Leucadia Proposal 1Leucadia Share Issuance 121 Leucadia Proposal 2Charter Amendment Proposal 121 Leucadia Proposal 3Advisory (Non-Binding) Vote on Compensation 125 Leucadia Proposal 4Possible Adjournment of the Leucadia Special Meeting 126 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 128 COMPARATIVE STOCK PRICE DATA AND DIVIDENDS 140 Stock Prices 140 Dividends 141 DIRECTORS AND OFFICERS AND THE NOMINATING AND CORPORATE GOVERNANCE COMMITTEE OF LEUCADIA FOLLOWING THE TRANSACTIONS 142 Directors and Officers of Leucadia following the Transactions 142 Nominating and Corporate Governance Committee Following the Transactions 146 DESCRIPTION OF LEUCADIA CAPITAL STOCK 147 Authorized Capital Shares 147 Common Shares 147 Preferred Shares 148 Certain Transfer Restrictions 148 COMPARATIVE RIGHTS OF LEUCADIA SHAREHOLDERS AND JEFFERIES STOCKHOLDERS 149 LEGAL MATTERS 163 EXPERTS 163 STOCKHOLDER PROPOSALS 164 HOUSEHOLDING OF JOINT PROXY STATEMENT/PROSPECTUS 165 OTHER MATTERS 165 WHERE YOU CAN FIND MORE INFORMATION 165 ANNEX A Agreement and Plan of Merger ANNEX B First Agreement and Plan of Merger ANNEX C Leucadia Voting Agreement ANNEX D Cumming Voting Agreement ANNEX E Steinberg Voting Agreement ANNEX F Handler Voting Agreement ANNEX G Friedman Voting Agreement ANNEX H Opinion of UBS Securities LLC ANNEX I Opinion of Citigroup Global Markets Inc. iii QUESTIONS AND ANSWERS The following are some questions that you, as a shareholder of Leucadia or a stockholder of Jefferies, may have regarding the first merger, the second merger, the Leucadia share issuance, the charter amendment and the other matters being considered at the special meetings and the answers to those questions. Jefferies and Leucadia urge you to carefully read the remainder of this joint proxy statement/prospectus because the information in this section does not provide all the information that might be important to you with respect to the transactions, the Leucadia share issuance and the other matters being considered at the special meetings. Additional important information is also contained in the Annexes to and the documents incorporated by reference into this joint proxy statement/prospectus. Frequently Used Terms A few frequently used terms may be helpful for you to have in mind at the outset. This document refers to:  Leucadia National Corporation, a New York corporation, as Leucadia;  Limestone Merger Sub, LLC, a Delaware limited liability company and a wholly-owned subsidiary of Leucadia, as Merger Sub Two;  BEI Jeffvest, LLC, a Delaware limited liability company and a wholly-owned subsidiary of Leucadia, as BEI Jeffvest;  Jefferies Group, Inc., a Delaware corporation, as Jefferies;  JSP Holdings, Inc., a Delaware corporation, and a wholly-owned subsidiary of Jefferies, as New Jefferies;  Jasper Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of New Jefferies, as Merger Sub One;  Crimson Wine Group, Ltd., a Delaware corporation and a wholly-owned subsidiary of Leucadia, as Crimson;  the distribution, on a pro rata basis, of Crimson to Leucadia shareholders prior to the effective date of the second merger, as the Leucadia winery business spin out;  the merger of Merger Sub One with and into Jefferies with Jefferies being the surviving corporation, as the first merger;  the surviving entity from the first merger, as the Jefferies Surviving Corporation;  the conversion of the Jefferies Surviving Corporation into a Delaware limited liability company, as the LLC conversion;  the converted entity after the LLC conversion, as the Jefferies Converted LLC;  the merger of New Jefferies with and into Merger Sub Two with Merger Sub Two being the surviving entity, as the second merger or the merger with Leucadia;  the surviving entity from the second merger, as the New Jefferies Surviving LLC;  the first merger, the second merger and the LLC conversion, as the transactions;  Leucadia common shares, par value $1.00 per share, as Leucadia common shares;  the holders of Leucadia common shares, as Leucadia shareholders;  Leucadias restated certificate of incorporation, as amended from time to time, as Leucadias certificate of incorporation; iv  the certificate of amendment to Leucadias certificate of incorporation to be voted on by Leucadia shareholders pursuant to this joint proxy statement/prospectus, as the charter amendment;  the shares of Jefferies common stock, par value $0.0001 per share, as Jefferies common stock;  the holders of Jefferies common stock, as Jefferies stockholders;  the shares of 3.25% Series A Cumulative Convertible Preferred Stock of Jefferies, par value $0.0001 per share, as Jefferies preferred stock;  the shares of New Jefferies common stock, par value $0.0001 per share, as New Jefferies common stock;  the shares of New Jefferies preferred stock, par value $0.0001 per share, as New Jefferies preferred stock;  the cancellation and conversion of each share of New Jefferies common stock into the right to receive 0.81 of a Leucadia common share pursuant to the second merger, as the exchange ratio;  the Agreement and Plan of Merger, dated November 11, 2012, by and among, Leucadia, Merger Sub Two, Jefferies, New Jefferies and Merger Sub One, as it may be amended from time to time, as the second merger agreement;  the Agreement and Plan of Merger, dated November 11, 2012, by and among Jefferies, New Jefferies and Merger Sub One, as it may be amended from time to time, as the first merger agreement;  the Voting Agreement, dated as of November 11, 2012, by and among Leucadia, BEI Jeffvest, and Jefferies, as the Leucadia voting agreement;  the Voting Agreement, dated as of November 11, 2012, by and between Ian M. Cumming and Jefferies, as the Cumming voting agreement;  the Voting Agreement, dated as of November 11, 2012, by and between Joseph S. Steinberg and Jefferies, as the Steinberg voting agreement;  the Cumming voting agreement and the Steinberg voting agreement together, as the Leucadia executive voting agreements;  the Voting Agreement, dated as of November 11, 2012, by and between Richard B. Handler and Jefferies, as the Handler voting agreement;  the Voting Agreement, dated as of November 11, 2012, by and between Brian P. Friedman and Jefferies, as the Friedman voting agreement;  the Handler voting agreement and the Friedman voting agreement together, as the Jefferies executive voting agreements;  the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, as the HSR Act or the Hart-Scott-Rodino Act;  the New York Stock Exchange, as the NYSE;  the General Corporation Law of the State of Delaware, as the DGCL;  the Business Corporation Law of the State of New York, as the NYBCL;  the Delaware Limited Liability Company Act, as the DLLCA; and  the Internal Revenue Code of 1986, as amended, as the Code. v Q: Why am I receiving this joint proxy statement/prospectus? A: You are receiving this document because you were a stockholder of record of Jefferies or a shareholder of record of Leucadia on the record date for the Jefferies special meeting or the Leucadia special meeting, respectively. Jefferies and Leucadia have agreed to a merger pursuant to the terms of the second merger agreement that is described in this joint proxy statement/prospectus. A copy of the second merger agreement is included in this joint proxy statement/prospectus as Annex A. See The Second Merger Agreement. The second merger agreement provides that the strategic combination of Jefferies and Leucadia will occur through a series of steps, which are referred to in this document as the first merger, the LLC conversion, and the second merger. These transactions are also described in more detail elsewhere in this document. See The Second Merger AgreementTransactions. Upon completion of the transactions, Jefferies stockholders will be entitled to receive 0.81 of a Leucadia common share for each share of Jefferies common stock held immediately prior to the first merger (referred to as the merger consideration). As a result, following the satisfaction of certain conditions, Jefferies will become a wholly-owned subsidiary of Leucadia. The merger consideration is described in more detail in the section entitled The Second Merger AgreementMerger Consideration. This joint proxy statement/prospectus serves as the proxy statement through which Jefferies and Leucadia will solicit proxies to obtain the necessary approvals for the proposed transactions. It also serves as the prospectus by which Leucadia will issue its common shares as the merger consideration. This joint proxy statement/prospectus contains important information and you should read it carefully and in its entirety. In order to complete the transactions contemplated by the second merger agreement, among other things:  Jefferies stockholders must adopt the first merger agreement and approve the transactions contemplated by the first merger agreement, which is the only stockholder authorization required for Jefferies and its affiliates to consummate the merger with Leucadia pursuant to which Jefferies will become a wholly-owned subsidiary of Leucadia; and  Leucadia shareholders must approve the issuance of Leucadia common shares to Jefferies stockholders pursuant to the second merger. Jefferies and Leucadia will hold separate special meetings of their stockholders and shareholders, respectively, to obtain these approvals. This joint proxy statement/prospectus, including its Annexes, contains and incorporates by reference important information about Leucadia and Jefferies, the transactions, the Leucadia share issuance, the charter amendment and the shareholder and stockholder meetings of Leucadia and Jefferies, respectively. You should read all the available information carefully and in its entirety. The enclosed proxy card and instructions allow you to submit a proxy for your shares without attending the special meeting in person. Your vote is important. You are encouraged to submit your proxy as soon as possible. Q: What matters are to be voted on at the special meeting? A: Jefferies Stockholders : The special meeting of Jefferies stockholders is being held for the following purposes:  Proposal 1: to consider and vote upon a proposal to adopt the first merger agreement (which is attached as Annex B) and to approve the transactions contemplated by the first merger agreement;  Proposal 2: to consider and cast an advisory (non-binding) vote on the compensation that may be paid or become payable to Jefferies named executive officers that is based on or otherwise related to the proposed transactions; and vi  Proposal 3: to consider and vote upon any adjournment of the special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to adopt the first merger agreement and approve the transactions contemplated by the first merger agreement at the time of the special meeting. Leucadia Shareholders : The special meeting of Leucadia shareholders is being held for the following purposes:  Proposal 1: to approve the issuance of Leucadia common shares to the stockholders of Jefferies in connection with the second merger agreement;  Proposal 2: to approve an amendment to the transfer restrictions already contained in Leucadias certificate of incorporation to prevent any person from becoming a 5% shareholder or being treated as owning more than 5% of the Leucadia common shares for purposes of Section 382 of the Code as a result of the receipt of Leucadia shares in an acquisition transaction, and technical clarifications to the definition of 5% shareholder contained in the transfer restriction;  Proposal 3: to consider and cast an advisory (non-binding) vote on the compensation that may be paid or become payable to Leucadias named executive officers that is based on or otherwise related to the proposed transactions; and  Proposal 4: to adjourn the special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to approve the Leucadia share issuance or the charter amendment at the time of the special meeting. Q: How does Jefferies board of directors recommend that Jefferies stockholders vote? A: The Jefferies board of directors, upon the recommendation of the Jefferies transaction committee, has determined by the unanimous vote of all directors voting (Messrs. Cumming and Steinberg having recused themselves from consideration of the transaction on behalf of Jefferies) that the first merger agreement and the transactions contemplated by the first merger agreement, including the first merger, are advisable and in the best interests of Jefferies and its stockholders. The Jefferies board of directors has also determined by the unanimous vote of all directors voting (Messrs. Cumming and Steinberg having recused themselves from consideration of the transaction on behalf of Jefferies) that the merger with Leucadia is advisable and in the best interests of Jefferies and its stockholders. While Messrs. Cumming and Steinberg, in their capacity as directors of Jefferies, recused themselves from all matters related to the proposed transactions on behalf of Jefferies because of their interests in Leucadia, they were actively involved in negotiating and evaluating the proposed transactions on behalf of Leucadia, because they are Leucadias two largest shareholders, directors of Leucadia and its principal executive officers. The merger with Leucadia has already been approved by the board of directors of New Jefferies and by Jefferies, as the sole stockholder of New Jefferies, and, therefore, no vote of the Jefferies stockholders is required to accomplish the merger with Leucadia. The Jefferies board of directors (other than Messrs. Cumming and Steinberg), upon recommendation of the Jefferies transaction committee comprised entirely of disinterested directors, unanimously recommends that Jefferies stockholders vote 
